DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the load limiters, the first load limiting mechanism, the second load limiting mechanism, the first inflator, and the second inflator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2012/0101688 A1). Sugiyama discloses a vehicle safety system 100, comprising: a first vertical seatbelt (a belt comprising one shoulder belt 12A and the associated portion of the lap belt 12B that extends from the bottom of said one shoulder belt 12A away from the tongue plate 20 and the buckle 22, or, alternatively, just one of the shoulder belts 12A); a first inflatable cushion (at 45) coupled with the first vertical seatbelt; a second vertical seatbelt (a belt comprising the other shoulder belt 12A and the associated portion of the lap belt 12B that extends from the bottom of said other shoulder belt 12A away from the tongue plate 20 and the buckle 22, or, alternatively, just the other shoulder belt 12A); a second inflatable cushion (at 45 on the opposite side of the seat 11 from the first inflatable cushion) coupled with the second vertical seatbelt, wherein the first inflatable cushion and the second inflatable cushion are configured to inflate at an at least substantially static location relative to an adjacent seat 11, and wherein the first inflatable cushion and the second inflatable cushion are configured to deploy adjacent to an occupant's chest and to inhibit movement of an occupant's head during an impact event; and a horizontal seatbelt (the portion of the vehicle safety system comprising tongue plate 20 and buckle 22, or, alternatively, just the tongue plate 20 and the associated webbing) coupled with at least one of the first vertical seatbelt and the second vertical seatbelt. Both of the first vertical seatbelt and the second vertical seatbelt are configured to retract from a bottom portion thereof (via retractors 102). The horizontal seatbelt is coupled with both the first vertical seatbelt and the second vertical seatbelt (Fig. 13A). The horizontal seatbelt is retractably coupled to at least one of the first vertical seatbelt and the second vertical seatbelt (i.e., the horizontal seatbelt is coupled to at least one of the first vertical seatbelt and the second vertical seatbelt such that it is retractable along with at least one of the first vertical seatbelt and the second vertical seatbelt). At least one of the first vertical seatbelt and the second vertical seatbelt comprises a latch mechanism 22 for receiving a tongue 20 of the horizontal seatbelt.
Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2012/0101688 A1). Sugiyama discloses a vehicle, comprising: a seat 11; a first vertical seatbelt (a belt comprising one shoulder belt 12A and the associated portion of the lap belt 12B that extends from the bottom of said one shoulder belt 12A away from the tongue plate 20 and the buckle 22, or, alternatively, just one of the shoulder belts 12A) fixedly anchored to an upper portion 16 of the seat; a second vertical seatbelt (a belt comprising the other shoulder belt 12A and the associated portion of the lap belt 12B that extends from the bottom of said other shoulder belt 12A away from the tongue plate 20 and the buckle 22, or, alternatively, just the other shoulder belt 12A) fixedly anchored to an upper portion 16 of the seat, wherein both the first vertical seatbelt and the second vertical seatbelt are retractably coupled (via retractors 102) to the seat at respective lower portions of the seat; a lap seatbelt (the portion of the vehicle safety system comprising tongue plate 20 and buckle 22, or, alternatively, just the tongue plate 20 and the associated webbing) coupled with at least one of the first vertical seatbelt and the second vertical seatbelt; 22a first inflator 46 operably coupled with the first vertical seatbelt; a first inflatable cushion (at 45) configured to deploy from the first vertical seatbelt; a second inflator 46 operably coupled with the second vertical seatbelt; and a second inflatable cushion (at 45 on the opposite side of the seat 11 from the first inflatable cushion) configured to deploy from the second vertical seatbelt. A first load limiting mechanism 26 is coupled with the first vertical seatbelt and configured to allow the first vertical seatbelt to extend from a first anchor point at which the first vertical seatbelt is anchored to the upper portion of the seat during an impact event; and a second load limiting mechanism 26 is coupled with the second vertical seatbelt and configured to allow the second vertical seatbelt to extend from a second anchor point at which the second vertical seatbelt is anchored to the upper portion of the seat during an impact event. The first inflator is coupled with the first load limiting mechanism (via at least the upper portion 16 of the seat – see Fig. 14), and the second inflator is coupled with the second load limiting mechanism (via at least the upper portion 16 of the seat – see Fig. 14). Both the first vertical seatbelt and the second vertical seatbelt are non-releasably coupled (via retractors 14 and 102) at both opposing ends to the seat such that no manual coupling or recoupling of the first vertical seatbelt or the second vertical seatbelt is required during use.
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nezaki (US 2010/0156084 A1). Nezaki discloses a vehicle safety system 40, comprising: a first vertical seatbelt (a belt comprising a lap belt 42 and a shoulder belt 44 on either the right (RH) or the left (LH) side of the seat 11, or, alternatively, just one of the shoulder belts 44); a first inflatable cushion (one of the upper airbags 50) coupled with the first vertical seatbelt; a second vertical seatbelt (the other belt comprising the other lap belt 42 and the other shoulder belt 44, or, alternatively, just the other shoulder belt 44); a second inflatable cushion (the other one of the upper airbags 50) coupled with the second vertical seatbelt, wherein the first inflatable cushion and the second inflatable cushion are configured to inflate at an at least substantially static location relative to an adjacent seat 11, and wherein the first inflatable cushion and the second inflatable cushion are configured to deploy adjacent to an occupant's chest and to inhibit movement of an occupant's head during an impact event; and a horizontal seatbelt (the portion of the vehicle safety system comprising tongue plate 18 and buckle 16, or, alternatively, just the tongue plate 18 and the associated webbing) coupled with at least one of the first vertical seatbelt and the second vertical seatbelt. Both of the first vertical seatbelt and the second vertical seatbelt are configured to retract from a bottom portion thereof (via retractors 14). The horizontal seatbelt is coupled with both the first vertical seatbelt and the second vertical seatbelt (Fig. 5). The horizontal seatbelt is retractably coupled to at least one of the first vertical seatbelt and the second vertical seatbelt (i.e., the horizontal seatbelt is coupled to at least one of the first vertical seatbelt and the second vertical seatbelt such that it is retractable along with at least one of the first vertical seatbelt and the second vertical seatbelt). At least one of the first vertical seatbelt and the second vertical seatbelt comprises a latch mechanism 16 for receiving a tongue 18 of the horizontal seatbelt.
Claims 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nezaki (US 2010/0156084 A1). Nezaki discloses a vehicle, comprising: a seat 11; a first vertical seatbelt (a belt comprising a lap belt 42 and a shoulder belt 44 on either the right (RH) or the left (LH) side of the seat 11, or, alternatively, just one of the shoulder belts 44) fixedly anchored to an upper portion of the seat; a second vertical seatbelt (the other belt comprising the other lap belt 42 and the other shoulder belt 44, or, alternatively, just the other shoulder belt 44) fixedly anchored to an upper portion of the seat, wherein both the first vertical seatbelt and the second vertical seatbelt are retractably coupled (via retractors 14) to the seat at respective lower portions of the seat; a lap seatbelt (the portion of the vehicle safety system comprising tongue plate 18 and buckle 16, or, alternatively, just the tongue plate 18 and the associated webbing) coupled with at least one of the first vertical seatbelt and the second vertical seatbelt; 22a first inflator 48 operably coupled with the first vertical seatbelt; a first inflatable cushion 50 configured to deploy from the first vertical seatbelt; a second inflator 48 operably coupled with the second vertical seatbelt; and a second inflatable cushion 50 configured to deploy from the second vertical seatbelt. Both the first vertical seatbelt and the second vertical seatbelt are non-releasably coupled (via retractors 14 and 22) at both opposing ends to the seat such that no manual coupling or recoupling of the first vertical seatbelt or the second vertical seatbelt is required during use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nezaki (US 2010/0156084 A1) in view of Knoll et al. (US 5,758,900). Nezaki teaches the limitations of claims 1 and 15, as explained above. Nezaki does not teach third and fourth inflatable cushions configured to inflate adjacent to the occupant’s neck on opposite sides of the occupant’s neck to inhibit lateral movement of the occupant's head during an impact event. The inflatable cushions 11 in Knoll correspond to the claimed third and fourth inflatable cushions. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to additionally provide a vehicle safety system as taught by Nezaki with inflatable cushions as taught by Knoll in order to protect “particularly the driver's cervical spine in an effective manner…whereby an overstretching of the neck region or an injury of the driver's cervical spine is avoided.” (Column 1, lines 39-44).
Claims 1, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shoda et al. (US 9,738,252 B1) in view of Sugiyama et al. (US 2012/0101688 A1). Shoda teaches a vehicle safety system, comprising: a first vertical seatbelt 23; a second vertical seatbelt 23 (said second vertical seatbelt optionally including a buckle 21A and an associated portion of a hip belt 20); and a horizontal seatbelt (the portion of the vehicle safety system comprising the fastener 21 and the hip belts 20, or, alternatively, just the tongue plate (column 4, line 51) and the associated webbing, or, alternatively, just the buckle 21A and the associated webbing) coupled with at least one of the first vertical seatbelt and the second vertical seatbelt. The horizontal seatbelt is coupled with both the first vertical seatbelt and the second vertical seatbelt (Fig. 4). The horizontal seatbelt is retractably coupled to at least one of the first vertical seatbelt and the second vertical seatbelt (i.e., the horizontal seatbelt is retractably coupled through an attachment ring 24 of the first vertical seatbelt or the second vertical seatbelt). At least one of the first vertical seatbelt and the second vertical seatbelt comprises a latch mechanism (said latch mechanism including a buckle 21A and a wiring harness 36) for receiving a tongue (column 4, line 51) of the horizontal seatbelt. At least the wiring harness of the latch mechanism is slidable within the attachment ring 24 of the at least one of the first vertical seatbelt and the second vertical seatbelt. Shoda does not teach first and second inflatable cushions. Sugiyama teaches a vehicle safety system 100, comprising: a first vertical seatbelt (a belt comprising one shoulder belt 12A and the associated portion of the lap belt 12B that extends from the bottom of said one shoulder belt 12A away from the tongue plate 20 and the buckle 22, or, alternatively, just one of the shoulder belts 12A); a first inflatable cushion (at 45) coupled with the first vertical seatbelt; a second vertical seatbelt (a belt comprising the other shoulder belt 12A and the associated portion of the lap belt 12B that extends from the bottom of said other shoulder belt 12A away from the tongue plate 20 and the buckle 22, or, alternatively, just the other shoulder belt 12A); a second inflatable cushion (at 45 on the opposite side of the seat 11 from the first inflatable cushion) coupled with the second vertical seatbelt, wherein the first inflatable cushion and the second inflatable cushion are configured to inflate at an at least substantially static location relative to an adjacent seat 11, and wherein the first inflatable cushion and the second inflatable cushion are configured to deploy adjacent to an occupant's chest and to inhibit movement of an occupant's head during an impact event; and a horizontal seatbelt (the portion of the vehicle safety system comprising tongue plate 20 and buckle 22, or, alternatively, just the tongue plate 20 and the associated webbing) coupled with at least one of the first vertical seatbelt and the second vertical seatbelt. The horizontal seatbelt is coupled with both the first vertical seatbelt and the second vertical seatbelt (Fig. 13A). The horizontal seatbelt is retractably coupled to at least one of the first vertical seatbelt and the second vertical seatbelt (i.e., the horizontal seatbelt is coupled to at least one of the first vertical seatbelt and the second vertical seatbelt such that it is retractable along with at least one of the first vertical seatbelt and the second vertical seatbelt). At least one of the first vertical seatbelt and the second vertical seatbelt comprises a latch mechanism 22 for receiving a tongue 20 of the horizontal seatbelt. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a vehicle safety system as taught by Shoda with first and second inflatable cushions, as taught by Sugiyama, in order to help “absorb inertial energy of the occupant. As a result, the occupant is protected” (paragraph 0008) and in order “to protect the occupant from the lateral collision” (paragraph 0014).
Response to Arguments
Applicant's arguments filed on October 24, 2022 with respect to the drawing objection(s) and the rejections of claims 1 and 15 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect to the drawing objection(s), showing an element that comprises other claimed elements does not satisfy the requirement of 37 CFR 1.83(a) that every feature of the invention specified in the claims be shown if the other claimed elements are not also shown. Applicant’s assertion that “these elements are therefore illustrated in the drawings “in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)” (see the last three lines on page 9 of the remarks) is incorrect. The drawings do not include a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box) for the load limiters, the first load limiting mechanism, the second load limiting mechanism, the first inflator, or the second inflator. Elements 115, 315 and 415 are anchor blocks. They are not the load limiters, the first load limiting mechanism, the second load limiting mechanism, the first inflator, or the second inflator.
Regarding applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1, the rejection over Sugiyama is proper / valid even if paragraph 0120, which teaches that “it is also possible to adopt a construction in which each of the seatbelts 12 is rewound only on one side thereof by a retractor”, is not considered or relied upon for support. That is, paragraph 0120 is not the “foundation” (see page 12, line 11 of the remarks) of the rejection. The first and second inflatable cushions are shown as being inflated at an at least substantially static location relative to an adjacent seat in Fig. 14. Such is the case for a lateral collision in which a force limiter is not utilized (see Fig. 7B – compare Figs. 1B and 9B, which are explicitly identified as representing lateral collisions (paragraphs 0035 and 0046) and in which no substantial extension of a shoulder belt occurs). Thus, the first and second inflatable cushions “are configured to inflate at an at least substantially static location relative to an adjacent seat” at least in the event of a lateral collision.
Regarding applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 over Nezaki, inferring that the shoulder belts extend during a collision (see page 12, lines 17-18 of the remarks) is pure speculation. Furthermore, as in Sugiyama, even if the shoulder belts would possibly extend in a head-on collision, they would not extend substantially in a lateral collision. Thus, as in Sugiyama, the first and second inflatable cushions “are configured to inflate at an at least substantially static location relative to an adjacent seat” at least in the event of a lateral collision.
Regarding applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim 1 over Shoda in view of Sugiyama, unlike in Sugiyama, the shoulder belts in Shoda are not shown to extend in the event of a collision. Thus, applicant’s arguments with respect to Sugiyama are not transferable to Shoda. In Shoda, the retractors for the shoulder belts are actually locked to prevent the extension of the shoulder belts in the event of a collision (column 5, lines 13-28). Furthermore, as explained above, in Sugiyama the first and second inflatable cushions “are configured to inflate at an at least substantially static location relative to an adjacent seat” at least in the event of a lateral collision. Thus, a combination of Shoda and Sugiyama, as set forth above, would result in an invention wherein the first and second inflatable cushions “are configured to inflate at an at least substantially static location relative to an adjacent seat”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “anchoring the belt at the top/rear rather than providing a retractor” – see page 13, lines 14-18 of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). That is, claim 1 does not preclude a retractor from being at the top/rear of a belt. Applicant asserts that the presence of a retractor at the top/rear of the belt teaches away from the invention of claim 1. The presence of a retractor at the top/rear of a belt does not teach away from the subject matter of the present application, since it does not “criticize, discredit, or otherwise discourage the solution claimed.” MPEP §2145(X)(D)(1).
	Regarding applicant’s arguments with respect to claim 15, a shoulder belt may be considered to be “fixedly anchored” by a retractor. The claim does not preclude the first and second vertical seatbelts from being retractably coupled to an upper portion of the seat. It is noted that paragraphs 0042, 0043, 0050 and 0051 of applicant’s specification explain that “fixedly” may involve movement. Applicant argues that the specification distinguishes “between a retractor and a fixed anchor/coupling” (see page 16, line 21 – page 17, line 8 of the remarks). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a retractor is not provided at the upper end of a vertical seatbelt) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). During examination, claims must be interpreted as broadly as their terms reasonably allow. MPEP §2111.01.
	No arguments were specifically provided with respect to the 35 U.S.C. 102(a)(1) rejection of claim 15 over Nezaki (US 2010/0156084 A1). Since Nezaki has retractors at the upper ends of vertical seatbelts, the explanation provided above with respect to the rejection of claim 15 is applicable to the rejection of claim 15 over Sugiyama et al. (US 2012/0101688 A1) and the rejection of claim 15 over Nezaki (US 2010/0156084 A1).
Allowable Subject Matter
Claims 10-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614